Citation Nr: 0730245	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  04-14 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
myositis of the low back.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a fracture of the right fifth metatarsal.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife.




ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1952 to 
December 1959.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 2000 rating 
decision of the Togus, Maine, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In February 2004 the 
veteran was granted an increased rating of 10 percent for 
his residuals of a fractured right fifth metatarsal.  This 
did not satisfy his appeal.

In June 2007, the veteran provided testimony at a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.  A transcript of the hearing is of record.  In August 
2007, the Board granted the veteran's motion to advance his 
appeal on the Board's docket.


REMAND

The veteran contends that increased evaluations are 
warranted for his service-connected low back myositis and 
residuals of a fractured right fifth metatarsal bone.  The 
Board notes that the veteran has not been afforded a VA 
examination to determine the degree of severity of the 
disabilities at issue since May 2003 and he alleges that 
both disabilities have increased in severity since then.  

It also appears from the veteran's contentions that he is 
seeking service connection for additional disability of the 
low back.

The Board also notes that the record does not reflect that 
the veteran has been provided all notice required under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).

In light of these circumstances, this case is REMANDED to 
the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The appellant should be provided 
the notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), to 
include the notice required by 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), and notice that he 
should submit all pertinent evidence in 
his possession.

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO or 
the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the 
veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Then, the veteran should be 
afforded an examination by a physician 
with appropriate expertise to determine 
the current degree of severity of his 
service-connected myositis of the low 
back.  The claims folder must be made 
available to and reviewed by the 
examiner.

Following examination of the veteran 
and review of the entire claims 
folders, the examiner should provide an 
opinion with respect to each of the 
veteran's other low back disorders, 
including intervertebral disc syndrome 
and spinal stenosis, as to whether 
there is a 50 percent or better 
probability that the disorder is 
related to the veteran's in-service 
back injury or was caused or 
permanently worsened by his service-
connected myositis.  In addition, to 
the extent possible, the examiner 
should distinguish the manifestations 
of the veteran's service-connected 
myositis from his other low back 
disorders.

All indicated studies, including 
complete range of motion studies in 
degrees, should be performed.  In 
reporting the results of range of 
motion testing, the examiner should 
identify any objective evidence of pain 
and the specific excursion(s) of 
motion, if any, accompanied by pain.  
To the extent possible, the examiner 
should assess the degree of severity of 
any pain.  

The extent of any incoordination, 
weakened movement and excess 
fatigability on use should also be 
described by the examiner.  If 
feasible, the examiner should assess 
the additional functional impairment 
due to weakened movement, excess 
fatigability, or incoordination in 
terms of the degree of additional range 
of motion loss.   

The examiner should also express an 
opinion concerning whether there would 
be additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, to the extent 
possible, provide an assessment of the 
functional impairment on repeated use 
or during flare-ups.  If feasible, the 
examiner should assess the additional 
functional impairment on repeated use 
or during flare-ups in terms of the 
degree of additional range of motion 
loss.  

The examiner should specifically 
identify any evidence of neuropathy to 
include reflex changes, characteristic 
pain, and muscle spasm.  The examiner 
should provide an opinion with respect 
to any symptoms due to nerve root 
impingement as to whether they are 
mild, moderate, moderately severe, or 
severe.  The examiner should assess the 
frequency and duration of any episodes 
of intervertebral disc syndrome, and in 
particular should assess the frequency 
and duration of any episodes of acute 
signs and symptoms of intervertebral 
disc syndrome that require bed rest 
prescribed by a physician and treatment 
by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.

4.  The veteran should also be afforded 
an examination by a physician with 
appropriate expertise to determine the 
current degree of severity of his 
service-connected residuals of a 
fractured right fifth metatarsal.  The 
claims folder must be made available to 
and reviewed by the examiner.  

The examiner should describe all 
symptomatology due to the veteran's 
service-connected disability of the right 
fifth metatarsal, and the examiner should 
indicate whether the disability results 
in symptoms analogous to malunion or 
nonunion of the tarsal and/or metatarsal 
bones.  If so, the examiner should 
comment on the severity of such malunion 
or nonunion.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for additional 
disability of the low back and inform 
the veteran and his representative of 
his appellate rights with respect to 
this decision.

7.  Then, the RO or the AMC should 
readjudicate the issues on appeal based 
on a de novo review of the record.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
he and his representative should be 
provided a supplemental statement of 
the case and an appropriate period of 
time for response.  The case should 
then be returned to the Board for 
further consideration, if otherwise in 
order.

By this remand, the Board intimates no opinion as to any 
final outcome is warranted.

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 

						(CONTINUED ON NEXT PAGE)



States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2006).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2007).



